Exhibit 10.52

TRANSITION AND RETIREMENT AGREEMENT

This Transition and Retirement Agreement (the “Agreement”), dated as of February
20, 2020 is entered into by and between Six Flags Entertainment Corporation, a
Delaware corporation (the “Company”) and Marshall Barber (the “Executive”).

W I T N E S S E T H: 

WHEREAS, the Company and Executive have entered into an Employment Agreement,
dated as of February 18, 2016 (the “Employment Agreement”) pursuant to which the
Executive currently serves as Executive Vice President and Chief Financial
Officer of the Company.

WHEREAS, the Company and the Executive have agreed that the term of the
Employment Agreement will terminate on the terms and at the time set forth in
this Agreement and the Company and the Executive desire to set forth herein
their mutual agreement with respect to Executive’s subsequent employment as an
Advisor (“Transition”) and retirement from the Company on August 31, 2020
(“Retirement”) on the terms set forth in this Agreement.

 NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, it is hereby agreed as follows:

 1.Effective Date and Terms.  Executive’s employment by the Company pursuant to
this Agreement shall commence (and employment by the Company pursuant to the
Employment Agreement shall end except as otherwise specifically set forth in
this Agreement) on the date of his Transition (“Transition Date”).  Unless
specifically agreed to otherwise in writing by the Company and the Executive,
the Transition Date shall be the second business day following the Company’s
filing with the Securities and Exchange Commission the Company’s Annual Report
on Form 10-K for the 2019 calendar year.  Terms not otherwise defined in this
Agreement shall have the meaning set forth in the Employment Agreement.

 2.Position, Duties, Location and Support.

(a)Position and Duties.   Executive shall serve as an Advisor reporting to the
Chief Executive Officer of the Company from the Transition Date through August
31, 2020 or such earlier termination of employment as provided in Section 4 of
this Agreement (the “Transition Term”).   During the Transition Term, Executive
shall perform the services reasonably requested by the Board, the Chief
Executive Officer or Senior Leadership Team such as in connection with the
transition of his duties and historical knowledge of events, financial matters,
mergers and acquisitions, Board matters and outstanding litigation.  

(b)Attention and Time.   It is expected that Executive’s duties during the
Transition Term will be of an advisory or transitional nature.  Executive shall
use his reasonable best efforts to carry out such duties faithfully and
efficiently.  During the Transition Term, it shall not be a violation of this
Agreement for Executive to (i) serve on industry, trade, civic or charitable
boards or committees; (ii) deliver lectures or fulfill speaking engagements; or
(iii) manage personal investments, as long as such activities do not materially
interfere with the performance of Executive’s duties and responsibilities as
described herein.  Executive shall be permitted to serve on for-profit corporate
boards of directors if approved in advance by the Board, which approval shall
not be unreasonably withheld or delayed.  Notwithstanding the foregoing,
Executive shall use Executive’s best efforts to resign from any






outside positions consistent with Executive’s obligations with respect to such
position if the Board determines in good faith that such activities interfere in
any material respect with the performance of Executive’s duties and
responsibilities for the Company.    

 (c)Location.   Executive’s principal place of employment shall be located at
the Company’s offices in Grand Prairie, Texas unless the Chief Executive Officer
provides that Executive can provide services under this Agreement from outside
the Company’s offices. Executive may be required to travel to and render
services at other Company locations, as may reasonably be required by
Executive’s duties hereunder. 

3.Compensation.  Provided Executive abides by the terms of this Agreement and
remains employed by the Company, and in return for Executive’s promises in this
Agreement, the Company agrees to the following:

(a)Base Salary.   During the Transition Term, Executive shall receive a base
salary at a weekly rate of $10,913.46 per week.

 (b) Benefits.  During the Transition Term, Executive shall be entitled to
participate in or receive benefits under employee benefit programs of the
Company (including life, health and disability programs) that are made available
generally to employees of the Company to the extent that Executive complies with
the conditions attendant with coverage under such plans or
arrangements.  Executive shall be expected to take his vacation prior to the end
of the Transition Term.  Nothing contained herein shall be construed to prevent
the Company from modifying or terminating any plan or arrangement (excluding, as
it relates to Executive, expense reimbursements described in Section 3(c)).

 (c)Expenses.  The Company shall promptly reimburse Executive in accordance with
applicable Company policy for all reasonable expenses that Executive incurs
during Executive’s employment with the Company in carrying out Executive’s
duties under this Agreement. 

(d)Value for Release.  Executive agrees and acknowledges that the foregoing
payments and benefits are of significant value to Executive and represents full
and complete consideration for the release Executive is giving the Company in
Section 11 of this Agreement.  

4.Termination of Employment. 

(a)Retirement.  In connection with Executive’s Retirement, Executive shall be
entitled to the Accrued Amounts and Executive shall have no further right or
entitlement under this Agreement or the Employment Agreement to payments arising
from such termination of employment.  All stock options that are not vested at
Executive’s Retirement shall be forfeited upon Executive’s Retirement.

(b) Termination Other Than Retirement - By Company without Cause, Death or
Disability.  Executive’s employment shall terminate automatically upon his death
or Disability and the Company may terminate Executive’s employment with or
without Cause.   Upon a termination of Executive’s employment due to Executive’s
death or Disability or by the Company without Cause prior to August 31, 2020,
Executive (or his estate) shall be entitled to the Accrued Amounts and, to the
extent applicable, subject to Executive’s compliance with Sections 5, 6 and 7,
payment through August 31, 2020 of Base Salary as specified in Section 3(a) of
this Agreement as though Executive had remained employed through August 31,
2020.   Executive shall have no further right or entitlement under this
Agreement or the Employment Agreement to payments arising from such termination
of employment. 






All stock options that are not vested by their terms upon Executive’s
termination of employment shall be forfeited upon Executive’s termination of
employment.

(c) Termination Other Than Retirement - By Company for Cause or by Executive
.  Executive’s employment shall terminate automatically upon his death or
Disability.   The Company may terminate Executive’s employment for Cause and the
Executive may terminate Executive’s employment for any reason and Executive
would be entitled to Executive’s Accrued Amounts and Executive shall have no
further right or entitlement under this Agreement or the Employment Agreement to
payments arising from such termination of his employment by the Company for
Cause or by Executive for any reason. 

(d)Release.  As a condition to receiving the payments set forth in Section 4(b)
with respect to termination of employment by the Company without Cause or
termination upon Disability, Executive shall be required, within 60 days of
Executive’s Retirement or other termination of employment, to execute, deliver
and not revoke (with any applicable revocation period having expired) a general
release of claims in a form attached hereto as Exhibit A.  To the extent
required by Section 20, any payments that would otherwise have been made during
such 60-day period shall not be made and shall be accumulated and paid in a
single lump sum on the expiration of such 60-day period.

(e)Full Discharge.  The amounts payable to Executive under this
Section following termination of Executive’s employment shall be in full and
complete satisfaction of Executive’s rights under this Agreement and the
Employment Agreement and any other claims he may have in respect of his
employment by the Company or any of its subsidiaries, and Executive acknowledges
that such amounts are fair and reasonable, and his sole and exclusive remedy, in
lieu of all other remedies at law or in equity, with respect to the termination
of his employment hereunder or breach of this Agreement.  Nothing contained in
this subsection shall serve as a bar to any claim that would not have been
released if Executive executed the release attached as Exhibit A upon
Executive’s termination of employment with the Company, whether or not such
release is required to be executed in connection with such termination. 

(f)Other Positions. Executive shall immediately resign, and shall be deemed to
have immediately resigned without the requirement of any additional action, from
any and all positions Executive holds with the Company and its Affiliates on
Executive’s Transition Date, other than as an Advisor pursuant to Section 2(a)
of this Agreement.     

(g)Breach of Payment Obligation.  If the Company fails (other than pursuant to
Section 19) to pay any amount due to Executive (or Executive’s estate) pursuant
to this Section 4 as a result of Executive’s termination of employment within
the fifteen (15) day period following written notice by Executive (it being
understood and agreed that such notice may not be given until any such material
payment has not been paid for at least 15 days following its scheduled payment
date), the restrictions imposed by Section 7(a)(i) and (ii) shall immediately
terminate.

5.Section 5  Confidentiality of Trade Secrets and Business Information of the
Employment Agreement shall continue in effect.

 6.Return of Information.  Executive agrees that upon Retirement or any other
termination of Executive’s employment with the Company, Executive shall deliver
to the Company (at the Company’s expense), any and all notes, files, memoranda,
papers and, in general, any and all physical (including electronic) matter
containing Confidential Information that are in Executive’s possession or under
Executive’s control, except as otherwise consented in writing by the Company at
the time of such






termination.  The foregoing shall not prevent Executive from retaining copies of
personal diaries, personal notes, personal address books, personal calendars,
and any other personal information (including, without limitation, information
relating to Executive’s compensation), but only to the extent such copies do not
contain any Confidential Information other than that which relates directly to
Executive, including Executive’s compensation. 

7.Noncompetition, Noninterference, Nondisparagement and Cooperation.

(a)General.  In consideration for the compensation payable to Executive under
this Agreement and the Employment Agreement, Executive agrees that Executive
shall not, other than in carrying out Executive’s duties thereunder, directly or
indirectly, do any of the following (i) during Executive’s employment with the
Company and its Subsidiaries and for a period of one (1) year after any
termination of such employment, render services in any capacity (including as an
employee, director, member, consultant, partner, investor or independent
contractor) to a Competitor, (ii) during Executive’s employment with the Company
and its Subsidiaries and for a period of one (1) year after any termination of
such employment, attempt to, or assist any other person in attempting to,
employ, engage, retain or partner with, any person who is then, or at any time
during the ninety (90) day-period prior thereto was, a director, officer or
other executive of the Company or a Subsidiary, or encourage any such person or
any consultant, agent or independent contractor of the Company or any Subsidiary
to terminate or adversely alter or modify such relationship with the Company or
any Subsidiary, provided that this section (ii) shall not be violated by general
advertising, general internet postings or other general solicitation in the
ordinary course not specifically targeted at such persons, nor (iii) during
Executive’s employment with the Company and its Subsidiaries and for a period of
one (1) year after any termination of employment, solicit any then current
customer (excluding any patrons of the Company’s amusement parks) or business
partner of the Company or any Subsidiary to terminate, alter or modify its
relationship with the Company or the Subsidiary or to interfere with the
Company’s or any Subsidiary’s relationships with any of its customers or
business partners.  During Executive’s employment with the Company and for one
(1) year thereafter, Executive agrees not to make any public statement that is
intended to or would reasonably be expected to disparage the Company, its
Affiliates or its or their directors, officers, employees, businesses or
products other than as required in the good faith discharge of his duties
hereunder.  During the Executive’s employment with the Company and for one (1)
year thereafter, the Company (including directors and officers of the Company in
their capacity as such) agrees that it shall not make any public statement that
is intended to or would reasonably be expected to disparage Executive.  At the
request of Executive, the Company shall direct its directors and officers to not
make any statements that would violate this Section 7(a) if they were made by
the Company and shall use its commercially reasonable efforts to enforce such
direction.  Notwithstanding the foregoing, nothing in this Section shall prevent
any person from (A) responding publicly to any incorrect, disparaging or
derogatory public statement made by or on behalf of the other party to the
extent reasonably necessary to correct or refute such public statement or
(B) making any truthful statement to the extent required by law.

(b)Cooperation.  Executive agrees to cooperate, in a reasonable manner and at
the expense of the Company, with the Company and its attorneys, both during and
after the termination of Executive’s employment, in connection with any
litigation or other proceeding arising out of or relating to matters in which
Executive was involved prior to the termination of Executive’s employment so
long as such cooperation does not materially interfere with Executive’s
employment or consulting.  In the event that such cooperation is required after
six months after the end of the Transition Term, the Company shall pay the
Executive at the rate of $4,500 per day and out-of-pocket expenses approved in
advance by the Company after presentation by the Executive of reasonable
documentation related thereto.








(c)Definition.  For purposes of this Agreement, “Competitor” shall mean any
business or enterprise in the theme park business, which shall include, without
limitation, amusement and water parks.  Notwithstanding the foregoing,
Executive’s provision of services to an Affiliate or unit of a Competitor that
is not directly engaged in the theme park business shall not be a violation of
the restrictions of this Section 7 so long as Executive does not provide
material services in respect of the theme park business and does not have
material direct or indirect managerial or oversight responsibility or authority
for the theme park business.  Nothing contained herein shall prevent Executive
from acquiring, solely as an investment, any publicly-traded securities of any
person so long as Executive remains a passive investor in such person and does
not own more than one percent (1%) of the outstanding securities thereof.

8.Enforcement.  Executive acknowledges and agrees that:  (i) the purpose of the
covenants set forth in Sections 5 through 7 above (the “Restrictive Covenants”)
is to protect the goodwill, trade secrets and other confidential information of
the Company; (ii) because of the nature of the business in which the Company is
engaged and because of the nature of the Confidential Information to which
Executive has access, it would be impractical and excessively difficult to
determine the actual damages of the Company in the event Executive breached any
such covenants; and (iii) remedies at law (such as monetary damages) for any
breach of Executive’s obligations under the Restrictive Covenants would be
inadequate.  Executive therefore agrees and consents that if Executive commits
any breach of a Restrictive Covenant, the Company shall have the right (in
addition to, and not in lieu of, any other right or remedy that may be available
to it) to temporary and permanent injunctive relief from a court of competent
jurisdiction, without posting any bond or other security and without the
necessity of proof of actual damage.  If any portion of the Restrictive
Covenants is hereafter determined to be invalid or unenforceable in any respect,
such determination shall not affect the remainder thereof, which shall be given
the maximum effect possible and shall be fully enforced, without regard to the
invalid portions.  In particular, without limiting the generality of the
foregoing, if the covenants set forth in Section 7 are found by a court or an
arbitrator to be unreasonable, Executive and the Company agree that the maximum
period, scope or geographical area that is found to be reasonable shall be
substituted for the stated period, scope or area, and that the court or
arbitrator shall revise the restrictions contained herein to cover the maximum
period, scope and area permitted by law.  If any of the Restrictive Covenants
are determined to be wholly or partially unenforceable in any jurisdiction, such
determination shall not be a bar to or in any way diminish the Company’s right
to enforce any such covenant in any other jurisdiction.

 9.Indemnification.

(a)The Company agrees that if Executive is made a party to, is threatened to be
made a party to, receives any legal process in, or receives any discovery
request or request for information in connection with, any action, suit or
proceeding, whether civil, criminal, administrative or investigative, excluding
any action instituted by Executive, any action related to any actual violation
of Section 16 of the Exchange Act by Executive or  any action brought by the
Company  for compensation or damages related to Executive’s breach of this
Agreement (a “Proceeding”), by reason of the fact that Executive was a director,
officer, employee, consultant or agent of the Company, or was serving at the
request of, or on behalf of, the Company as a director, officer, member,
employee, consultant or agent of another corporation, limited liability
corporation, partnership, joint venture, trust or other entity, including
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is Executive’s alleged action in an official capacity while serving
as a director, officer, member, employee, consultant or agent of the Company or
other entity, Executive shall be indemnified and held harmless by the Company to
the fullest extent permitted or authorized by the Company’s certificate of
incorporation or by-laws or,






if greater, by applicable law, against any and all costs, expenses, liabilities
and losses (including, without limitation, attorneys’ fees reasonably incurred,
judgments, fines, taxes or penalties and amounts paid or to be paid in
settlement and any reasonable cost and fees incurred in enforcing Executive’s
rights to indemnification or contribution) incurred or suffered by Executive in
connection therewith, and such indemnification shall continue as to Executive
even though Executive has ceased to be a director, officer, member, employee,
consultant or agent of the Company or other entity and shall inure to the
benefit of Executive’s heirs, executors and administrators.  The Company shall
reimburse Executive for all costs and expenses (including, without limitation,
reasonable attorneys’ fees) incurred by Executive in connection with any
Proceeding within twenty (20) business days after receipt by the Company of a
written request for such reimbursement and appropriate documentation associated
with these expenses.  Such request shall include an undertaking by Executive to
repay the amount of such advance if it shall ultimately be determined that
Executive is not entitled to be indemnified against such costs and expenses;
provided that the amount of such obligation to repay shall be limited to the
after-tax amount of any such advance except to the extent Executive is able to
offset such taxes incurred on the advance by the tax benefit, if any,
attributable to a deduction for repayment.

(b)Neither the failure of the Company (including its board, independent legal
counsel or stockholders) to have made a determination prior to the commencement
of any proceeding concerning payment of amounts claimed by Executive under
Section 9(a) above that indemnification of Executive is proper because Executive
has met the applicable standard of conduct, nor a determination by the Company
(including its board, independent legal counsel or stockholders) that Executive
has not met such applicable standard of conduct, shall create a presumption or
inference that Executive has not met the applicable standard of conduct.

 (c)The Company agrees to continue and maintain a directors’ and officers’
liability insurance policy covering Executive at a level, and on terms and
conditions, no less favorable to Executive than the coverage the Company
provides other similarly-situated executives for six years after Executive’s
termination of employment with the Company or such longer statute of limitation
period.

(d)Nothing in this Section 9 shall be construed as reducing or waiving any right
to indemnification, or advancement of expenses, Executive would otherwise have
under the Company’s certificate of incorporation or by-laws or under applicable
law.

10.Arbitration.  Subject to Section 8, in the event that any dispute arises
between the Company and Executive regarding or relating to this Agreement and/or
any aspect of Executive’s employment relationship with the Company, the parties
consent to resolve such dispute through mandatory arbitration under the
Commercial Rules of the American Arbitration Association (“AAA”), before a
single arbitrator in Dallas, Texas.  The parties hereby consent to the entry of
judgment upon award rendered by the arbitrator in any court of competent
jurisdiction.  Notwithstanding the foregoing, however, should adequate grounds
exist for seeking immediate injunctive or immediate equitable relief, any party
may seek and obtain such relief.  The parties hereby consent to the exclusive
jurisdiction of the state and Federal courts of or in the State of Texas for
purposes of seeking such injunctive or equitable relief as set forth above. 
Out-of-pocket costs and expense reasonably incurred by Executive in connection
with such arbitration (including attorneys’ fees) shall be paid by the Company
with respect to each claim on which the arbitrator determines Executive
prevails.

11.General Release.

(a)In exchange for Executive’s waiver of claims against the Released Persons (as
defined below) and compliance with the other terms and conditions of this
Agreement, upon the






Transition Date, the Company agrees to provide Executive with the payments and
benefits as set forth in Section 3 in accordance with the terms and conditions
of this Agreement.

(b)In consideration for the payments and benefits to be provided to Executive
pursuant to Section 3 above, Executive, for himself and for his heirs,
executors, administrators, trustees, legal representatives and assigns
(hereinafter referred to collectively as “Releasors”), forever release and
discharge the Company and its subsidiaries, divisions, affiliates and related
business entities, successors and assigns, and any of its or their respective
directors, officers, fiduciaries, agents, trustees, administrators, employees
and assigns (in each case, in their capacity as such) (collectively the
“Released Persons”) from any and all claims, suits, demands, causes of action,
covenants, obligations, debts, costs, expenses, fees and liabilities of any kind
whatsoever in law or equity, by statute or otherwise, whether known or unknown,
vested or contingent, suspected or unsuspected and whether or not concealed or
hidden (collectively, the “Claims”), which Executive has had, now has, or may
have against any of the Released Persons by reason of any act, omission,
transaction, practice, plan, policy, procedure, conduct, occurrence, or other
matter arising up to and including the date on which Executive signs this
Agreement, except as provided in subsection (d) below.

(c)Without limiting the generality of the foregoing, this Agreement is intended
to and shall release the Released Persons from any and all such claims, whether
known or unknown, which Executive has had, now has, or may have against the
Released Persons arising out of Executive’s employment or termination thereof,
including, but not limited to: (i) any claim under the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Employee Retirement Income Security Act of 1974 (excluding
claims for accrued, vested benefits under any employee benefit or pension plan
of the Released Persons subject to the terms and conditions of such plan and
applicable law), the Family and Medical Leave Act, the Worker Adjustment and
Retraining Notification Act of 1988, or the Fair Labor Standards Act of 1938, in
each case as amended; (ii) any other claim whether based on federal, state, or
local law (statutory or decisional), rule, regulation or ordinance, including,
but not limited to, breach of contract (express or implied), wrongful discharge,
detrimental reliance, defamation, emotional distress or compensatory or punitive
damages; and (iii) any claim for attorneys’ fees, costs, disbursements and/or
the like.

(d)Notwithstanding the foregoing, nothing in this Agreement shall be a waiver of
claims: (1) that arise after the date on which Executive signs this Agreement;
(2) regarding rights of indemnification and receipt of legal fees and expenses
to which Executive is entitled under Section 9 of this Agreement, the Company’s
or a subsidiary of the Company’s Certificate of Incorporation or Bylaws (or
similar instrument), pursuant to any separate writing between Executive and the
Company or any subsidiary of the Company or pursuant to applicable law; or (3)
relating to any claims for accrued, vested benefits under any employee benefit
plan or retirement plan of the Released Persons subject to the terms and
conditions of such plan and applicable law (excluding any severance or
termination pay plan, program or arrangement, claims to which are specifically
waived hereunder or any unvested equity awards, claims to which are specifically
waived hereunder).

(e)In signing this Agreement, Executive acknowledges that Executive intends that
this Agreement shall be effective as a bar to each and every one of the Claims
hereinabove mentioned or implied. Executive expressly consents that this
Agreement shall be given full force and effect according to each and all of its
express terms and provisions, including those relating to unknown, unsuspected
or unanticipated Claims, if any, as well as those relating to any other Claims
hereinabove mentioned or implied.








(f)This Agreement is not intended, and shall not be construed, as an admission
that any of the Released Persons has violated any federal, state or local law
(statutory or decisional), ordinance or regulation, breached any contract or
committed any wrong whatsoever against Executive.

(g)Should any provision of this Agreement require interpretation or
construction, it is agreed by the parties that the entity interpreting or
constructing this Agreement shall not apply a presumption against one party by
reason of the rule of construction that a document is to be construed more
strictly against the party who prepared the document.

(h) Executive represents and warrants that Executive has not assigned or
transferred to any person or entity any of my rights which are or could be
covered by this Agreement, including but not limited to the waivers and releases
contained in this Agreement.

(i)Executive represents and warrants that Executive understands that nothing in
this Agreement limits Executive’s ability to file a charge or complaint with the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”).  Executive further represents and warrants
that Executive understands that this Agreement does not limit Executive’s
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company.  While this Agreement does not limit Executive’s right to receive an
award for information provided to the Securities and Exchange Commission,
Executive understands and agrees that, to maximum extent permitted by law,
Executive is otherwise waiving any and all rights Executive may have to
individual relief based on any claims that Executive has released and any rights
Executive has waived by signing this Agreement.

(j)Executive acknowledges that Executive: (a) has carefully read this Agreement
in its entirety; (b) has had an opportunity to consider for at least twentyone
(21) days the terms of this Agreement; (c) is hereby advised by the Company in
writing to consult with an attorney of Executive’s choice in connection with
this Agreement; (d) fully understand the significance of all of the terms and
conditions of this Agreement and had the opportunity to discuss them with
Executive’s independent legal counsel; (e) has had answered to Executive’s
satisfaction by Executive’s independent legal counsel any questions Executive
has asked with regard to the meaning and significance of any of the provisions
of this Agreement and (f)  is signing this Agreement voluntarily and of
Executive’s own free will and agree to abide by all the terms and conditions
contained herein.

(k)Executive understands that Executive will have at least twentyone (21) days
from the date of receipt of this Agreement to consider the terms and conditions
of this Agreement.  Executive may accept this Agreement by signing it and
returning it to the Company’s Chief Executive Officer at the address specified
pursuant to Section 13 of this Agreement on or before March 12, 2020.  After
executing this Agreement, Executive shall have seven (7) days (the “Revocation
Period”) to revoke this Agreement by indicating Executive’s desire to do so in
writing delivered to the Chief Executive Officer at the address above by no
later than 5:00 p.m. on the seventh (7th) day after the date Executive signs
this Agreement.  The effective date of this Agreement shall be the eighth (8th)
day after Executive signs the Agreement (“Agreement Effective Date”).  If the
last day of the Revocation Period falls on a Saturday, Sunday or holiday, the
last day of the Revocation Period will be deemed to be the next business
day.  In the event Executive does not accept this Agreement as set forth above,
or in the event Executive revokes this Agreement during the Revocation Period,
this Agreement, including but not limited to the obligation of






the Company to provide the payments and benefits provided in Section 3 and
Section 4 above, shall be deemed automatically null and void.

(l) Any dispute regarding this release in this Section 11 shall be subject to
Delaware law without reference to its choice of law provisions.  Executive
agrees to reimburse the Company for outofpocket costs and expense reasonably
incurred by in connection with enforcing this release in this Section 11
(including attorney’s fees) with respect to each claim on which the Company
substantially prevails.

12.Mutual Representations.

(a)Executive acknowledges that before signing this Agreement, Executive was
given the opportunity to read it, evaluate it and discuss it with Executive’s
personal advisors.  Executive further acknowledges that the Company has not
provided Executive with any legal advice regarding this Agreement.

(b)Executive represents and warrants to the Company that the execution and
delivery of this Agreement and the fulfillment of the terms hereof (i) shall not
constitute a default under, or conflict with, any agreement or other instrument
to which Executive is a party or by which Executive is bound and (ii) as to
Executive’s execution and delivery of this Agreement do not require the consent
of any other person.

(c)The Company represents and warrants to Executive that (i) the execution,
delivery and performance of this Agreement by the Company has been fully and
validly authorized by all necessary corporate action, (ii) the person signing
this Agreement on behalf of the Company is duly authorized to do so, (iii) the
execution, delivery and performance of this Agreement does not violate any
applicable law, regulation, order, judgment or decree or any agreement, plan or
corporate governance document to which the Company is a party or by which it is
bound and (iv) upon execution and delivery of this Agreement by the parties, it
shall be a valid and binding obligation of the Company enforceable against it in
accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

(d)Each party hereto represents and warrants to the other that this Agreement
constitutes the valid and binding obligations of such party enforceable against
such party in accordance with its terms.

13.Notices.  All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given when delivered
(i) personally, (ii) by registered or certified mail, postage prepaid with
return receipt requested, (iii) by facsimile with evidence of completed
transmission, or (iv) delivered by overnight courier to the party concerned at
the address indicated below or to such changed address as such party may
subsequently give such notice of: 

 

 

If to the Company:

Six Flags Entertainment Corporation.

 

924 Avenue J East

 

Grand Prairie, Texas 75050

 

Phone: (972) 595-5000

 

Attention: Senior Vice President Human Resources






 

Fax:

If to Executive:

At Executive’s last residence shown in the records of the Company

 

 

14.Assignment and Successors.  This Agreement is personal in its nature and none
of the parties hereto shall, without the consent of the others, assign or
transfer this Agreement or any rights or obligations hereunder; provided,
however, that in the event of a merger, consolidation, or transfer or sale of
all or substantially all of the assets of the Company with or to any other
individual(s) or entity, this Agreement shall, subject to the provisions hereof,
be binding upon and inure to the benefit of such successor and such successor
shall discharge and perform all the promises, covenants, duties, and obligations
of the Company hereunder, and such transferee or successor shall be required to
assume such obligations by contract (unless such assumption occurs by operation
of law).  Anything herein to the contrary notwithstanding, Executive shall be
entitled to select (and change, to the extent permitted under any applicable
law) a beneficiary or beneficiaries to receive any compensation or benefit
payable hereunder following Executive’s death or judicially determined
incompetence by giving the Company written notice thereof.  In the event of
Executive’s death or a judicial determination of Executive’s incompetence,
reference in this Agreement to Executive shall be deemed, where appropriate, to
refer to Executive’s beneficiary, estate or other legal representative.

 15.Governing Law; Amendment.  This Agreement shall be governed by and construed
in accordance with the laws of Delaware, without reference to principles of
conflict of laws.  This Agreement may not be amended or modified except by a
written agreement executed by Executive and the Company or their respective
successors and legal representatives.

 16.Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.  If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.

17.Tax Withholding.  Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld by applicable
laws or regulations.

 18.No Waiver.  Executive’s or the Company’s failure to insist upon strict
compliance with any provision of, or to assert any right under, this Agreement
shall not be deemed to be a waiver of such provision or right or of any other
provision of or right under this Agreement.  Any provision of this Agreement may
be waived by the parties hereto; provided that any waiver by any person of any
provision of this Agreement shall be effective only if in writing and signed by
each party and such waiver must specifically refer to this Agreement and to the
terms or provisions being modified or waived.

 19.No Mitigation.  In no event shall Executive be obligated to seek other
employment or take other action by way of mitigation of the amounts payable to
Executive under any of the provisions of this Agreement and, except as set forth
herein, such amounts shall not be subject to offset or otherwise reduced whether
or not Executive obtains other employment.  The Company’s obligation to make any
payment pursuant to, and otherwise to perform its obligations under, this
Agreement shall not be affected by any offset, counterclaim or other right that
the Company have against Executive for any reason;






provided that the Company may cease making the payments or providing the
benefits, in each case, under Section 4 if Executive materially violates the
provisions of Sections 5, 6 and 7 and, if curable, does not cure such violation
within fifteen (15) days after written notice from the Company.

 20.Section 409A.  This Agreement is intended to satisfy the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
with respect to amounts, if any, subject thereto and shall be interpreted and
construed and shall be performed by the parties consistent with such intent.  To
the extent Executive would otherwise be entitled to any payment under this
Agreement, or any plan or arrangement of the Company or its Affiliates, that
constitutes a “deferral of compensation” subject to Section 409A and that if
paid during the six (6) months beginning on the Executive’s separation from
service would be subject to the Section 409A additional tax because Executive is
a “specified employee” (within the meaning of Section 409A and as determined by
the Company), the payment will be paid to Executive on the earlier of the six
(6) month anniversary of his separation from service or death.  To the extent
Executive would otherwise be entitled to any benefit (other than a payment)
during the six (6) months beginning on Executive’s separation from service that
would be subject to the Section 409A additional tax, the benefit will be delayed
and will begin being provided on the earlier of the first day following the six
(6) month anniversary of Executive’s separation from service or death.  Any
payment or benefit due upon a termination of employment that represents a
“deferral of compensation” within the meaning of Section 409A shall be paid or
provided only upon a “separation from service” as defined in Treasury Regulation
§ 1.409A-1(h).  Each payment made under this Agreement shall be deemed to be a
separate payment for purposes of Section 409A.  Amounts payable under this
Agreement shall be deemed not to be a “deferral of compensation” subject to
Section 409A to the extent provided in the exceptions in Treasury Regulation §§
1.409A-1(b)(4) (“Short-Term Deferrals”) and (b)(9) (“Separation Pay Plans,”
including the exception under subparagraph (iii)) and other applicable
provisions of Treasury Regulation § 1.409A-1 through A-6.  Notwithstanding
anything to the contrary in this Agreement or elsewhere, any payment or benefit
under this Agreement or otherwise that is exempt from Section 409A pursuant to
Treasury Regulation § 1.409A-1(b)(9)(v)(A) or (C) (relating to certain
reimbursements and in-kind benefits) shall be paid or provided only to the
extent that the expenses are not incurred, or the benefits are not provided,
beyond the last day of the second calendar year following the calendar year in
which Executive’s “separation from service” occurs; and provided further that
such expenses are reimbursed no later than the last day of the third calendar
year following the calendar year in which Executive’s “separation from service”
occurs.  To the extent any expense reimbursement (including without limitation
any reimbursement of interest or penalties related to taxes) or the provision of
any in-kind benefit is determined to be subject to Section 409A (and not exempt
pursuant to the prior sentence or otherwise), the amount of any such expenses
eligible for reimbursement, or the provision of any in-kind benefit, in one
calendar year shall not affect the expenses eligible for reimbursement in any
other calendar year (except for any lifetime or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which
Executive incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.

 21.Headings.  The Section headings contained in this Agreement are for
convenience only and in no manner shall be construed as part of this Agreement.

22.Entire Agreement.  This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and shall supersede all prior
agreements other than outstanding equity grants, whether written or oral, with
respect thereto, including without limitation, the employment






agreement between the Company and Executive dated as of February 18,
2016  except to the extent such Employment Agreement is specifically
incorporated into this Agreement.   In the event of any inconsistency between
the terms of this Agreement and the terms of any other Company plan, policy,
equity grant, arrangement or agreement with Executive, the provisions most
favorable to Executive shall govern.

23.Duration of Terms.  The respective rights and obligations of the parties
hereunder shall survive any termination of Executive’s employment to the extent
necessary to give effect to such rights and obligations.

24.Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

25.Certain Change in Control Payments.  Notwithstanding any provision of this
Agreement to the contrary, if any payments or benefits Executive would receive
from the Company under this Agreement or otherwise in connection with the Change
in Control (the “Total Payments”) (a) constitute “parachute payments” within the
meaning of Section 280G of the Code, and (b) but for this Section 25, would be
subject to the excise tax imposed by Section 4999 of the Code, then Executive
will be entitled to receive either (i) the full amount of the Total Payments or
(ii) a portion of the Total Payments having a value equal to $1 less than three
(3) times such individual’s “base amount” (as such term is defined in
Section 280G(b)(3)(A) of the Code), whichever of (i) and (ii), after taking into
account applicable federal, state, and local income taxes and the excise tax
imposed by Section 4999 of the Code, results in the receipt by such employee on
an after-tax basis, of the greatest portion of the Total Payments.  Any
determination required under this Section 25 shall be made in writing by the
accountant or tax counsel selected by the Executive.  If there is a reduction
pursuant to this Section 25 of the Total Payments to be delivered to the
applicable Executive and to the extent that an ordering of the reduction other
than by the Executive is required by Section 20 or other tax requirements, the
payment reduction contemplated by the preceding sentence shall be implemented by
determining the “Parachute Payment Ratio” (as defined below) for each “parachute
payment” and then reducing the “parachute payments” in order beginning with the
“parachute payment” with the highest Parachute Payment Ratio.  For “parachute
payments” with the same Parachute Payment Ratio, such “parachute payments” shall
be reduced based on the time of payment of such “parachute payments,” with
amounts having later payment dates being reduced first.  For “parachute
payments” with the same Parachute Payment Ratio and the same time of payment,
such “parachute payments” shall be reduced on a pro rata basis (but not below
zero) prior to reducing “parachute payments” with a lower Parachute Payment
Ratio.  For purposes hereof, the term “Parachute Payment Ratio” shall mean a
fraction the numerator of which is the value of the applicable “parachute
payment” for purposes of Section 280G of the Code and the denominator of which
is the actual present value of such payment.

 IN WITNESS WHEREOF, Executive and the Company have caused this Agreement to be
executed as of the date first above written.








 

 

 

 

 

 

 

SIX FLAGS ENTERTAINMENT CORPORATION.

 

 

 

 

 

 

 

 

 

 

 

By: /s/ Michael Spanos                                              

 

 

 

 

 

 

 

 

 

 

/s/ Marshall Barber                                              

 

 

Marshall Barber

 










 

 

Exhibit A

Agreement and General Release

Agreement and General Release (“Agreement”), by and between Marshall Barber
(“Executive” and referred to herein as “you”) and Six Flags Entertainment
Corporation, a Delaware corporation (the “Company”).

 1.In exchange for your waiver of claims against the Released Persons (as
defined below) and compliance with the other terms and conditions of this
Agreement, upon the effectiveness of this Agreement, the Company agrees to
provide you with the payments provided in Section 4 of your transition and
retirement agreement with the Company, dated as of February 20, 2020 (the
“Retirement Agreement”) in accordance with the terms and conditions of the
Retirement Agreement.

 2. (a)  In consideration for the payments to be provided to you pursuant to
Section 1 above, you, for yourself and for your heirs, executors,
administrators, trustees, legal representatives and assigns (hereinafter
referred to collectively as “Releasors”), forever release and discharge the
Company and its subsidiaries, divisions, affiliates and related business
entities, successors and assigns, and any of its or their respective directors,
officers, fiduciaries, agents, trustees, administrators, employees and assigns
(in each case, in their capacity as such) (collectively the “Released Persons”)
from any and all claims, suits, demands, causes of action, covenants,
obligations, debts, costs, expenses, fees and liabilities of any kind whatsoever
in law or equity, by statute or otherwise, whether known or unknown, vested or
contingent, suspected or unsuspected and whether or not concealed or hidden
(collectively, the “Claims”), which you have had, now have, or may have against
any of the Released Persons by reason of any act, omission, transaction,
practice, plan, policy, procedure, conduct, occurrence, or other matter arising
up to and including the date on which you sign this Agreement, except as
provided in subsection (c) below.

 (b)Without limiting the generality of the foregoing, this Agreement is intended
to and shall release the Released Persons from any and all such claims, whether
known or unknown, which you have had, now have, or may have against the Released
Persons arising out of your employment or termination thereof, including, but
not limited to: (i) any claim under the Age Discrimination in Employment Act,
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
the Employee Retirement Income Security Act of 1974 (excluding claims for
accrued, vested benefits under any employee benefit or pension plan of the
Released Persons subject to the terms and conditions of such plan and applicable
law), the Family and Medical Leave Act, the Worker Adjustment and Retraining
Notification Act of 1988, or the Fair Labor Standards Act of 1938, in each case
as amended [update as appropriate]; (ii) any other claim whether based on
federal, state, or local law (statutory or decisional), rule, regulation or
ordinance, including, but not limited to, breach of contract (express or
implied), wrongful discharge, detrimental reliance, defamation, emotional
distress or compensatory or punitive damages; and (iii) any claim for attorneys’
fees, costs, disbursements and/or the like.

 (c)Notwithstanding the foregoing, nothing in this Agreement shall be a waiver
of claims: (1) that arise after the date on which you sign this Agreement;
(2) for the payments required to be provided under Section 4 of the Retirement
Agreement; (3) regarding rights of indemnification and receipt of legal fees and
expenses to which you are entitled under the Retirement Agreement, the Company’s
or a subsidiary of the Company’s Certificate of Incorporation or By-laws (or
similar






instrument), pursuant to any separate writing between you and the Company or any
subsidiary of the Company or pursuant to applicable law; or (4) relating to any
claims for accrued, vested benefits under any employee benefit plan or
retirement plan of the Released Persons subject to the terms and conditions of
such plan and applicable law (excluding any severance or termination pay plan,
program or arrangement, claims to which are specifically waived hereunder or any
unvested equity awards, claims to which are specifically waived hereunder).

 (d)In signing this Agreement, you acknowledge that you intend that this
Agreement shall be effective as a bar to each and every one of the Claims
hereinabove mentioned or implied.  You expressly consent that this Agreement
shall be given full force and effect according to each and all of its express
terms and provisions, including those relating to unknown, unsuspected or
unanticipated Claims, if any, as well as those relating to any other Claims
hereinabove mentioned or implied.  [Update to include reference to any
applicable statute regarding the waiver of unknown claims.]

 3.(a)This Agreement is not intended, and shall not be construed, as an
admission that any of the Released Persons has violated any federal, state or
local law (statutory or decisional), ordinance or regulation, breached any
contract or committed any wrong whatsoever against you.

 (b)Should any provision of this Agreement require interpretation or
construction, it is agreed by the parties that the entity interpreting or
constructing this Agreement shall not apply a presumption against one party by
reason of the rule of construction that a document is to be construed more
strictly against the party who prepared the document.

 (c)You represent and warrant that you have not assigned or transferred to any
person or entity any of my rights which are or could be covered by this
Agreement, including but not limited to the waivers and releases contained in
this Agreement.

(d)You understand that nothing in this Agreement limits your ability to file a
charge or complaint with the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”).  You
further understand this Agreement does not limit your ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company.  While this
Agreement does not limit your right to receive an award for information provided
to the Securities and Exchange Commission, you understand and agree that, to
maximum extent permitted by law, you are otherwise waiving any and all rights
you may have to individual relief based on any claims that you have released and
any rights you have waived by signing this Agreement.  [Update as appropriate]

 4.This Agreement is binding upon, and shall inure to the benefit of, the
parties and their respective heirs, executors, administrators, successors and
assigns.

 5.This Agreement shall be construed and enforced in accordance with the laws of
the State of Delaware applicable to agreements made and to be performed entirely
within such State.

 6.You acknowledge that you: (a) have carefully read this Agreement in its
entirety; (b) have had an opportunity to consider for at least [twenty-one (21)]
[forty-five (45)] days the terms of this Agreement; (c) are hereby advised by
the Company in writing to consult with an attorney of your choice in connection
with this Agreement; (d) fully understand the significance of all of the terms
and conditions of this Agreement and have discussed them with your independent
legal counsel, or have had a reasonable






opportunity to do so; (e) have had answered to your satisfaction by your
independent legal counsel any questions you have asked with regard to the
meaning and significance of any of the provisions of this Agreement; and (f) are
signing this Agreement voluntarily and of your own free will and agree to abide
by all the terms and conditions contained herein.

 7.You understand that you will have at least [twenty-one (21)] [forty-five
(45)]  days from the date of receipt of this Agreement to consider the terms and
conditions of this Agreement.  You may accept this Agreement by signing it and
returning it to the Company’s Senior Vice President, Human Resources at the
address specified pursuant to Section 13 of the Retirement Agreement on or
before _________.  After executing this Agreement, you shall have seven (7) days
(the “Revocation Period”) to revoke this Agreement by indicating your desire to
do so in writing delivered to the General Counsel at the address above by no
later than 5:00 p.m. on the seventh (7th) day after the date you sign this
Agreement.  The effective date of this Agreement shall be the eighth (8th) day
after you sign the Agreement (the “Agreement Effective Date”).  If the last day
of the Revocation Period falls on a Saturday, Sunday or holiday, the last day of
the Revocation Period will be deemed to be the next business day.  In the event
you do not accept this Agreement as set forth above, or in the event you revoke
this Agreement during the Revocation Period, this Agreement, including but not
limited to the obligation of the Company to provide the payments provided in
Section 1 above, shall be deemed automatically null and void.

8.Any dispute regarding this Agreement shall be subject to Delaware law without
reference to its choice of law provisions.  You agree to reimburse the Company
for out-of-pocket costs and expense reasonably incurred by in connection with
enforcing this Agreement (including attorney’s fees) with respect to each claim
on which the Company substantially prevails.

  

 

EXECUTIVE

 

 

 

 

 

Marshall Barber

 

 

 

 

 

SIX FLAGS ENTERTAINMENT CORPORATION

 

 

 

 

 

 



